Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on January 28, 2009 1933 Act File No. 33-572 1940 Act File No. 811-4409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 117 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 119 x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on February 1, 2009 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance California Municipals Fund Eaton Vance ^ Massachusetts Municipals Fund Eaton Vance ^ Mississippi Municipals Fund Eaton Vance ^ New York Municipals Fund Eaton Vance ^ Ohio Municipals Fund Eaton Vance ^ Rhode Island Municipals Fund Eaton Vance ^ West Virginia Municipals Fund ^ Mutual funds providing tax-exempt income Prospectus Dated ^ February 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 ^ California Fund ^ 4 Massachusetts Fund ^ 5 Mississippi Fund ^ 6 New York Fund ^ 7 Ohio Fund ^ 8 Rhode Island Fund ^ 9 West Virginia Fund ^ 10 Fund Fees and Expenses ^ 11 Investment Objectives & Principal Policies and Risks ^ 14 Management and Organization ^ 16 Valuing Shares ^ 17 Purchasing Shares ^ 17 Sales Charges 21 Redeeming Shares 23 Shareholder Account Features 23 Tax Information 25 Financial Highlights 28 California Fund 28 ^ Massachusetts Fund 30 ^ Mississippi Fund 32 New York Fund ^ 33 Ohio Fund ^ 35 Rhode Island Fund ^ 36 West Virginia Fund ^ 37 2 Fund Summaries This section summarizes the investment objectives, and principal strategies and risks of investing in an Eaton Vance Municipals Fund. You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide current income exempt from regular federal income tax and from particular state or local income or other taxes
